Citation Nr: 1028818	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran served on active duty from August 1997 
to December 1997 and from February 2003 to January 2004.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran testified before the undersigned at a 
Board hearing at the RO in May 2010; a transcript of the hearing 
is of record.

The issue of entitlement to service connection for hypertension, 
to include on a secondary basis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action is required on his part.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran 
has current sleep apnea; resolving all doubt in the Veteran's 
favor, the evidence indicates that this disorder is related to 
service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, 
the criteria for service connection for sleep apnea have been 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claim decided herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. 
Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Inasmuch as the determination below constitutes a full grant of 
the claim of service connection for sleep apnea, there is no 
reason to belabor the impact of the VCAA on this matter, since 
any error in notice content or timing is harmless.

Law and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  A disorder may be 
service connected if the evidence of record, regardless of its 
date, shows that the veteran had a chronic disorder in service or 
during an applicable presumptive period, and that the veteran 
still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage, 
10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In reviewing the evidence, the Board must fully consider the lay 
assertions of record.  A layperson is competent to report on the 
onset and continuity of current symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to 
report on that of which he or she has personal knowledge); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

In evaluating a claim, the Board's duty is to assess the 
credibility and probative weight of the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims files, with an emphasis on the evidence relevant 
to this appeal.  Although there is an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.

Factual Background and Analysis

The Veteran's service treatment records (STRs) are silent as to 
complaints, findings, or diagnosis of sleep apnea.  

Post-service VA treatment records note reports of decreased 
energy upon mental health examination in January 2007.  He 
reported feeling excessively tired on a mental health examination 
in February 2007.  He also indicated that he had been told that 
he snores loudly.  A sleep study was recommended.  A May 2007 
sleep medicine consultation report notes that the Veteran 
underwent a diagnostic sleep study; the impression was moderate 
obstructive sleep apnea.

In a December 2007 statement, MHM indicated that he had served 
with the Veteran and noticed that "[a]s the deployment went on, 
[the Veteran] began snoring.  He was also complaining about how 
he was tired all the time."

An August 2008 VA respiratory examination report notes the 
Veteran's recent diagnosis of sleep apnea.  After reviewing the 
STRs, the VA examiner noted that the Veteran's weight in 1997 was 
242 pounds; in June 2002, prior to deployment to Iraq, his weight 
was 254 pounds and his body mass index (BMI) was 31.7; at 
discharge in December 2003 his weight was 260 pounds and his BMI 
was 32.  The VA examiner noted that the Veteran's current BMI was 
34, which was consistent with obesity.  She opined that obesity 
is "the best documented risk factor for obstructive sleep 
apnea."  She further stated, "During [the Veteran's] time in 
Iraq, there was not a significant weight gain or change in his 
BMI to suggest that during this time, he developed the diagnosis 
of sleep apnea."  She opined that the Veteran's sleep apnea had 
become more prevalent with his 15 pound weight gain since 
discharge. 

The Veteran testified during his May 2010 travel Board hearing 
that he first noticed symptoms of sleep apnea in the fall of 2003 
while on deployment in Iraq.  Specifically, he stated that he 
occasionally woke up gasping for air.  He testified that he never 
sought treatment in service because he was unaware at that time 
that sleep apnea was a medical disability that could be treated.  
It was not until after his discharge, when a VA examiner 
suggested he participate in a sleep study, that he learned about 
the disability.

After a careful review of the evidence the Board finds that 
entitlement to service connection for sleep apnea is warranted 
here.

In reaching the above conclusion, the Board notes that the 
Veteran and his fellow serviceman MHM are competent to testify as 
to observable symptoms such as fatigue and gasping for air (the 
Veteran) and snoring (MHM), and these symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  
Given the statement from MHM, the Board finds the Veteran's 
assertions of sleep apnea dating back to service to be credible 
here.  He is currently experiencing the same symptoms, as noted 
in the VA treatment records and examination report above.  Thus, 
such the Veteran's statements here establish continuity of 
symptomatology such as to enable a grant of service connection 
for sleep apnea.

The Board acknowledges that in the August 2008 VA examination 
report the examiner opined that the Veteran's current sleep apnea 
was not related to military service due to the lack of in-service 
evidence of sleep apnea or obesity.  The conclusions of a 
physician are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); 
however, the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In this instance, from 
reviewing the evidence of record, both the Veteran and MHM noted 
that the Veteran experienced some symptoms related to sleep apnea 
during service.  The August 2008 examiner failed to note this 
critical fact, which undermines the probative value of the 
conclusion offered.  Moreover, while the VA examiner opined that 
obesity is "the best documented risk factor for obstructive 
sleep apnea," she did not note any of the other risk factors.  
The opinion therefore has little probative value and is here 
outweighed by the continuity of symptomatology established by the 
lay evidence of record.

Resolving the benefit of the doubt in the Veteran's favor, and 
without ascribing error to the action of the RO, the Board finds 
that the criteria for service connection for sleep apnea are met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for sleep apnea is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.


REMAND

Regarding the claim of service connection for hypertension, the 
Veteran contends that such disability was incurred in service.  
In the alternative, he contends that it arose as a result of his 
service-connected posttraumatic stress disorder (PTSD)/major 
depressive disorder and/or sleep apnea.  

The medical evidence of record establishes a current diagnosis of 
hypertension.  See February 2010 VA examination report.  Service 
connection may be granted for disability which is proximately due 
to or the result of service-connected disability.  38 C.F.R. § 
3.310(a).  In addition, service connection may be established on 
a secondary basis for a disability which is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  However, the Veteran may only be 
compensated for the degree of disability over and above the 
degree existing prior to the aggravation.  Id.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

In this case, the Veteran has not been scheduled for a VA 
examination to determine whether he has hypertension that was 
caused or aggravated (in light of Allen, supra) by his service-
connected PTSD/major depressive disorder and/or sleep apnea.  
(The February 2010 VA examiner only addressed whether 
hypertension was incurred in or aggravated by the Veteran's 
military service.)  

For the aabove reasons, a VA examination to address this medical 
question is necessary.  See 38 U.S.C.A. § 5103A.  
(Parenthetically, a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a non service-
connected disease or injury by a service-connected disease or 
injury unless the baseline level of severity is established by 
medical evidence.  The regulation further sets out the procedure 
for determining the extent of any aggravation.  Attention of the 
RO/AMC and the VA examiner is directed to these changes (and to 
Allen) so that the report of the VA examination directed by the 
Board includes the necessary information.)

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any available VA treatment records 
from December 2008 to the present.  

2.  The RO/AMC should arrange for the 
Veteran to be examined by a physician with 
the appropriate expertise to determine the 
presence and likely etiology of any 
hypertension.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination, and any indicated 
studies or tests should be accomplished.  
All clinical findings should be reported in 
detail.  Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical principles, 
the examiner should provide the following 
opinions:

(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed hypertension was caused 
or aggravated (i.e., chronically worsened) 
by the Veteran's service-connected 
PTSD/major depressive disorder? 

(b)  If it is determined that such 
disability was not caused, but was 
aggravated by, the Veteran's PTSD/major 
depressive disorder, the examiner should 
identify the baseline level of severity of 
the hypertension prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the increase 
in severity of the hypertension is due to 
natural progress, the examiner should 
identify the degree of increase in severity 
due to natural progression.  The examiner 
must explain the rationale for all opinions 
expressed.

(c)  The examiner should also address 
whether it is at least as likely as not (50 
percent or better probability) that any 
currently diagnosed hypertension was caused 
or aggravated (i.e., chronically worsened) 
by the Veteran's service-connected sleep 
apnea.

(d)  If it is determined that such 
disability was not caused, but was 
aggravated by, the Veteran's sleep apnea, 
the examiner should identify the baseline 
level of severity of the hypertension prior 
to the onset of aggravation, or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity.  
If some of the increase in severity of the 
hypertension is due to natural progress, 
the examiner should identify the degree of 
increase in severity due to natural 
progression.  The examiner must explain the 
rationale for all opinions expressed.

3.  Thereafter, readjudicate the claim of 
service connection for hypertension, to 
include on a secondary basis.  Should the 
claim remain denied, the Veteran and his 
representative should be provided an 
appropriate SSOC and afforded the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


